16 Ill. App. 2d 583 (1958)
149 N.E.2d 773
Walter Klikowski, a minor, by Frank Klikowski, his father and next friend, Appellant,
v.
Jack Ziegler, et al., Defendants below, Lee Graham and William R. McDermott, Appellees.
Gen. No. 47,275.
Illinois Appellate Court  First District, Second Division.
March 31, 1958.
Released for publication April 29, 1958.
Berry & Black, and John L. Hopkins, for appellant.
Warren R. Ross, and Edward Wolfe (Edward Wolfe, of counsel) for appellees.
(Abstract of Decision.)
Opinion by JUSTICE McCORMICK.
Affirmed.
Not to be published in full.